Title: James Madison to William Allen, 8 April 1834
From: Madison, James
To: Allen, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Apl 8, -34
                            
                        
                        I have recd. & thank you for your attentive favour of the 3d. and inclose a renewing note for the
                            discount day. I inclose also $30 thirty dolars, out of which be so obliging as to pay to Mr. H. for the Virga. Herald. The
                            balance may pass into the acct between us.
                        I have recd a regular notice, (circular I presume) that Hay Taliaferro’s note payable to J. B. & of which
                            I am an Endorsor is protested, for non payment. What has been done in the case? With friendly respects
                        
                        
                            
                                J. M
                            
                        
                    